682 S.E.2d 386 (2009)
363 N.C. 582
Bettie NORWOOD; Melissa Y. Norwood; Norwood Family Limited Partnership; Sugar View Real Estate Investors, LLC; Manning Gambrell, and wife, Martha Gambrell; Donnie A. Iverson and wife, Cathy S. Iverson; and Kathleen J. Bunnells
v.
VILLAGE OF SUGAR MOUNTAIN, a North Carolina Municipality.
No. 540P08.
Supreme Court of North Carolina.
August 27, 2009.
David R. Paletta, Boone, for Norwood, et al.
Amy L. Bossio, Winston-Salem, for Village of Sugar Mountain.
Prior report: ___ N.C.App. ___, 667 S.E.2d 524.

ORDER
Upon consideration of the petition filed on the 21st of November 2008 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."